Exhibit 10.5

 

USANA HEALTH SCIENCES, INC.

 

EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT

 

Optionee:

Date of Grant:

Number of Covered Shares:

Exercise Price Per Share:

Expiration Date:

 

This Incentive Stock Option Agreement (“Agreement”) is entered into as of the
     day of                          , between USANA HEALTH SCIENCES, INC., a
Utah corporation (the “Company”), and                                
(“Optionee”).

 

WHEREAS, the Company has adopted the 2002 USANA Health Sciences, Inc. Stock Plan
(the “Plan”) and has approved the granting to certain employees of the Company
of incentive stock options to purchase common stock of the Company, par value
$.001 per share (“Common Stock”); and

 

WHEREAS, Optionee is employed by the Company in a key executive capacity, or is
engaged by the Company as an officer and/or employee, and the Company desires
that Optionee remain in such employ and desires to secure or increase Optionee’s
stock ownership of the Company in order to increase Optionee’s incentive and
personal interest in the welfare of the Company.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto have agreed
and do hereby agree as follows:

 

1.             Grant of Options.  On the terms and conditions set forth in this
Agreement, including but not limited to the substitution provisions of Section
26 below, the Company hereby grants to Optionee incentive stock options as that
term is used in Section 422 of the Code (the “ISOs”) to purchase all or any part
of an aggregate amount of                         (                ) shares of
the Common Stock of the Company at a purchase price of $               per
share.  However, to the extent that the Fair Market Value of Common Stock with
respect to which ISOs are exercisable for the first time during any calendar
year (under the Plan and all other stock option plans of the Company) exceeds
$100,000, such portion in excess of $100,000 shall be treated as a nonqualified
stock option (“NSO”).  The ISOs and the NSOs are collectively referred to herein
as the “Options”.

 

2.             Term of Options; Vesting Schedule.  Except as otherwise provided
in Sections 4 and 10 below, the Options shall vest and become exercisable
pursuant to the following vesting schedule, and shall remain exercisable until
                (       ) years and                (      ) days after the date
of this Agreement (       /      /          , the “effective term”), at which
time the Options shall terminate and not be exercisable thereafter:

 

a.             Options to purchase                              (              )
of the total number of shares subject to Options granted shall vest and become
exercisable      /     /     , provided Optionee satisfactorily completes
                  (      ) months of service (as determined by the Company’s
Board of Directors).

 

b.             Options to purchase                        (          ) of the
total number of shares subject to Options granted shall vest and become
exercisable      /    /      ,      /    /      ,      /    /      , and
     /    /      , provided Optionee satisfactorily completes an additional
               (      )

 

1

--------------------------------------------------------------------------------


 

months of service each year.

 

3.             Exercise of Options.  The Options or any portion thereof may be
exercised by Optionee paying the purchase price of any shares with respect to
which the Options are being exercised by cash, certified check or cashier’s
check (but no personal checks unless otherwise approved by the Committee). 
Except as otherwise provided by the Committee before the Option is exercised,
(i) all or a portion of the Exercise Price may be paid by Optionee by delivery
of shares of Common Stock already owned by Optionee for at least six (6) months
and acceptable to the Committee having an aggregate Fair Market Value (as of the
date of exercise) that is equal to the amount of cash that would otherwise be
required; (ii) Optionee may pay the Exercise Price by authorizing a third party
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise; or (iii) Optionee may pay the Exercise Price by a reduction in
the amount of any Company liability to the Optionee.  In each case Optionee’s
payment shall be delivered with a written notice of exercise which shall:

 

a.             State the number of shares being exercised, the name, address and
social security number of each person for whom the stock certificate or
certificates for such shares of the Common Stock are to be registered;

 

b.             Contain any representations and agreements as to Optionee’s
investment intent with respect to the shares exercised as may be satisfactory to
the Company’s counsel; and

 

c.             Be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than Optionee, be accompanied by proof satisfactory to counsel for the Company
of the right of such person or persons to exercise the Options.

 

In addition, unless the shares to be acquired by Optionee have been registered
under the Securities Act of 1933, as amended, upon and effective as of the date
of exercise of the Option under this Agreement, Optionee agrees, represents and
warrants that Optionee (i) is acquiring the shares of Common Stock for
investment with no present intention of distributing or selling such shares or
any interest therein except as permitted under this Agreement; (ii) is not only
an employee but also a director or executive officer of the Company experienced
in making risky investments and has the capacity to protect his interests in
connection with making his decision to exercise the Option; (iii) is
well-informed or capable of asking questions of the Company’s officials to make
himself well-informed concerning the nature of his investment decision to
exercise the Option and of the true financial status of the Company; and (iv)
has obtained, analyzed and retained (or elected not to retain) copies of the
Company’s current financial statements.  Further, as a condition to the exercise
of the Options, the Company may require the person exercising the Options to
make any representation and warranty to the Company that may be required by any
applicable law or regulation.

 

4.             Termination of Employment or Death.

 

a.             In the event Optionee’s employment shall be involuntarily
terminated by the Company without cause, the Options shall only be exercisable
for those portions of the Options which have completely vested as of the date of
Involuntary Termination of Employment, provided such exercise occurs both within
the remaining effective term of the Options and ninety (90) days after the date
of termination by the Company.

 

b.             In the event Optionee dies while employed by the Company or dies
within ninety (90) days after termination of employment with the Company,
whether by reason of

 

2

--------------------------------------------------------------------------------


 

Retirement or Disability, involuntary termination without cause, or voluntary
termination (but not termination For Cause), the Options granted hereunder to
Optionee shall be exercisable within three (3) years after the date of
Optionee’s death,  but the Options may not be exercised for more than the number
of Shares, if any, as to which the Options were exercisable by Optionee
immediately prior to the date of his death or, if sooner, the date of
termination of employment.  The legal representative, if any, of Optionee’s
estate, or otherwise the appropriate legatees or distributees of Optionee’s
estate, may exercise the Option on behalf of Optionee.

 

c.             In the event Optionee’s employment shall terminate on account of
Retirement or Disability, the Options held by Optionee, to the extent
exercisable through the date of such retirement or disability, may be exercised
by Optionee, provided such exercise occurs within both the remaining effective
term of the Options and three (3) years from the date of termination of
employment.

 

d.             In the event of Optionee’s Voluntary Termination of Employment,
Optionee may exercise the Options provided such exercise occurs within both the
remaining effective term of the Options and ninety (90) days from the date of
termination, but the Options may not be exercised for more than the number of
shares, if any, as to which the Options were exercisable by Optionee immediately
prior to such termination of employment.

 

e.             In the event Optionee shall have an Involuntary Termination of
Employment “For Cause” (as defined in Section 12(d)(ii) of the Plan), no
exercise period shall exist and Optionee shall forfeit the Options as of the
date of termination.

 

f.              To the extent not then exercisable in accordance with this
Section, the Options shall terminate on the date Optionee’s employment
terminates with the Company.

 

g.             For purposes of this Agreement, termination of employment shall
be considered to occur when an employee is no longer an employee of the Company
or any Subsidiary. Whether an authorized leave of absence or absence on military
or government service shall constitute termination of employment for purposes of
this Agreement shall be determined by the Committee.  Retirement shall be
considered to mean retirement as defined in the Plan.

 

5.             Transfer of Options.  Unless the Company, upon advice of its
securities counsel, directs otherwise, the Options may not be assigned or
transferred in any manner except upon the death of Optionee by will or by the
laws of descent and distribution.  During the lifetime of Optionee, the Options
shall be exercisable only by Optionee.

 

6.             Reservation of Shares.  The Company, during the term hereof, will
at all times reserve and keep available, and will seek or obtain from any
regulatory body having jurisdiction any requisite authority in order to issue
and sell such number of shares of its Common Stock as shall be sufficient to
satisfy the requirements hereof.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of stock
hereunder shall relieve the Company of any liability in respect of the
nonissuance or sale of such stock as to which such requisite authority shall not
have been obtained.

 

7.             Application of Section 16(b).  The parties acknowledge that, if
the Company has a class of securities required to be registered pursuant to the
Securities Exchange Act of 1934, and if Optionee is an officer, director or ten
percent (10%) shareholder of the Company, the grant to Optionee of Options
hereunder, or the Optionee’s sale of shares underlying the Options, may, unless
the Plan is qualified under Rule 16b-3 of the SEC, subject Optionee to liability
under the insider trading prohibitions of Section 16(b) of the Securities
Exchange Act of 1934, if Optionee purchases or sells Common Stock of

 

3

--------------------------------------------------------------------------------


 

the Company within six months before or after the grant of the Options, or
within six months before or after the sale of the shares underlying the
Options.  This acknowledgment is for informational purposes only and is not to
be construed as increasing, limiting or describing the rights and obligations of
the parties hereunder.

 

8.             Restriction on Option Exercise.  Notwithstanding any contrary
provision hereof, the Options may not be exercised by Optionee unless the shares
to be acquired by Optionee have been registered under the Securities Act of 1933
(the “Act”), and any other applicable securities laws of any other state, or the
Company receives an opinion of counsel (which may be counsel for the Company)
reasonably acceptable to the Company stating that the exercise of the Options
and the issuance of shares pursuant to the exercise is registered or exempt from
such registration requirements.  Optionee shall represent that unless and until
the shares have been registered under the Act and applicable state securities
laws:  (1) Optionee is acquiring the shares for investment purposes only and
without the intent of making any sale or disposition thereof; (2) Optionee has
been advised and understands that the shares have not been registered for sale
pursuant to federal and state securities laws and are “restricted securities”
under such laws; and (3) Optionee acknowledges that the shares will be subject
to stop transfer instructions and bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR THE
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION.  NO OFFER, SALE OR TRANSFER
MAY TAKE PLACE WITHOUT PRIOR WRITTEN APPROVAL OF THE COMPANY BEING AFFIXED
HERETO.  IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT, SUCH APPROVAL
SHALL BE GRANTED ONLY IF THE COMPANY HAS RECEIVED AN OPINION OF SHAREHOLDER’S
COUNSEL AT SHAREHOLDER’S EXPENSE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
THIS CERTIFICATE MAY BE LAWFULLY TRANSFERRED PURSUANT TO AN EXEMPTION FROM
REGISTRATION.

 

9.             Withholding of Taxes.  The Options may not be exercised unless
Optionee has paid or has made provision satisfactory to the Company for payment
of, federal, state and local income taxes, or any other taxes (other than stock
transfer taxes) which the Company may be obligated to collect as a result of the
issue or transfer of Common Stock upon such exercise of the Options.  In its
sole discretion, and at the request of Optionee, the Company may permit Optionee
(other than an Optionee who would be subject to Section 16(b) of the Exchange
Act) to satisfy the obligation imposed by this Section, in whole or in part, by
instructing the Company to withhold up to that number of shares otherwise
issuable to Optionee with a fair market value equal to the amount of tax to be
withheld.

 

10.           Mergers, Reorganizations, and Certain Other Changes.  In the event
of the Company’s liquidation, reorganization, separation, merger or
consolidation into, or acquisition of property or stock by another corporation,
or sale of substantially all assets to another corporation, the rights of
Optionee with respect to the Options granted hereunder shall be governed by the
Committee, as provided in the Plan.

 

11.           Antidilution.  The aggregate number of shares of Common Stock
available for issuance under the Options, and the price per share, shall all be
proportionately adjusted for any increase

 

4

--------------------------------------------------------------------------------


 

or decrease in the number of issued shares of Common Stock subsequent to the
date of this Agreement resulting from a recapitalization, reorganization,
merger, consolidation or similar transaction as provided in the Plan.

 

12.           No Rights as a Stockholder.  Optionee or a permitted transferee of
the Options shall have no rights as a stockholder with respect to any shares
covered by the Options until the date as of which stock is issued following
exercise of such Options.  Except as provided in this Agreement, no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or any other distributions for which the record
date is prior to the date as of which such stock is issued.

 

13.           No Employment Rights.  This Agreement is not an employment
agreement or contract and does not grant any employment rights to Optionee.

 

14.           Other Provisions.  The Company may, as a condition precedent to
the exercise of the Options, require Optionee (including, in the event of
Optionee’s death, his legal representatives, legatees or distributees) to enter
into such agreements or to make such representations as may be required to make
lawful the exercise of the Options and the ultimate disposition of the shares
acquired by such exercise.

 

15.           Notices.  Any notice which either of the parties hereto is
required or permitted to give to the other must be in writing and may be given
by personal delivery, electronic or facsimile transmission,  or by mailing the
same by registered or certified mail, return receipt requested, to the party to
which or to whom the notice is directed, at the address each party designates in
writing.  Any notice mailed to such address shall be effective when deposited in
the mail, duly addressed and postage prepaid, notwithstanding failure by the
addressee thereof to receive the mailed notice.

 

16.           Governing Law.  All transactions contemplated hereunder and all
rights of the parties hereto shall be governed as to validity, construction,
enforcement and in all other respects by the laws and decisions of the State of
Utah.

 

17.           Titles.  The titles of the sections of this Agreement are inserted
only as a matter of convenience and for reference, and in no way define, limit
or describe the scope of this Agreement or the intent of any provisions hereof.

 

18.           Amendment.  This Agreement shall not be modified or amended except
by written agreement signed by all of the parties hereto.

 

19.           Attorney’s Fees and Costs of Enforcement.  If any party to this
Agreement shall incur any costs resulting from enforcement of this Agreement,
the defaulting party shall be liable to the prevailing party for such costs. 
Costs, as used herein, shall include costs of enforcement, interpretation, or
collection, including without limitation, reasonable attorney’s fees, court
costs, collection charges, travel and other related or similar expenses.

 

20.           Severability of Provisions.  Any provision of this Agreement that
is invalid, prohibited, or unenforceable in any jurisdiction, shall not
invalidate the remainder of the provision or the remaining provisions of the
Agreement.

 

21.           Entire Agreement.  Subject to the Plan, a copy of which in its
present form is available from the Secretary of the Company, this Agreement
contains all of the representations, declarations and statements from either
party to the other and expresses the entire understanding between

 

5

--------------------------------------------------------------------------------


 

the parties with respect to the transactions provided for herein. All prior
memoranda, letters, statements and agreements concerning this subject matter, if
any, are merged in and replaced by this Agreement.

 

22.           Pronouns, Number and Gender.  Wherever necessary to implement the
intent of the parties hereto, references herein to the singular shall be
interpreted as the plural, and vice versa, and the feminine, masculine or neuter
gender shall be treated as one of the other genders.

 

23.           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

24.           Defined Terms.  The capitalized terms contained in this Agreement
but not otherwise defined herein shall have the same meanings given to them in
the Plan.

 

25.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which may be deemed an original, but all of which together
shall constitute one and the same instrument.

26.           Company Right to Substitute Award.  Notwithstanding anything to
the contrary herein, the Company, in its sole discretion, shall have the right
to cancel in whole or in part the Options granted to Optionee hereunder,
provided that the Company shall substitute therefore and grant to Optionee,
alternative options, or other equity or cash compensation or award, as may be
permitted under the Company’s then current omnibus equity incentive compensation
plan, as may be substantially equal in value to the Options (or cancelled
portion thereof) originally granted to Optionee hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 

COMPANY:

USANA HEALTH SCIENCES, INC.,

 

a Utah corporation

 

 

 

By:

 

Name:

 

Title:

 

 

 

OPTIONEE:

 

 

 

(Signature)

 

 

 

 

 

 

(Printed Name)

 

6

--------------------------------------------------------------------------------